Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 1 of 21 PageID #: 54




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------x
 JOSE GOMEZ, on behalf of himself and all other persons
 similarly situated,                                                            Index No.
                                                                                19 Civ. 1440 (BMG)
                                    Plaintiff,
                  - against -
                                                                                AMENDED
 NATURES WAY FOODS CORP, and JUAN                                               COLLECTIVE
 RODRIGUEZ, individually and as a manager and owner of                          ACTION
 Natures Way Foods Corp,                                                        COMPLAINT

                                     Defendants.
 ---------------------------------------------------------------------------x


         Plaintiff Jose Gomez (hereinafter, “Plaintiff”), by and through his undersigned

 attorneys, The Law Offices of Fausto E. Zapata, Jr., P.C., hereby files this Action against

 Natures Way Foods Corp and Juan Rodriguez, individually and as a Manager and Owner

 of Natures Way Foods Corp (hereinafter collectively referred to as “Defendants”), and

 alleges, on behalf of himself and all other persons similarly situated, upon personal

 knowledge as to herself, and upon information and belief as to other matters, as follows:

                                    NATURE OF THE ACTION

         1. Plaintiff, brings this action on behalf of himself and current and former

              employees of Defendants who worked as Drivers and Helpers and who elect

              to opt into this action, pursuant to section 16(b) of the Fair Labor Standards

              Act of 1938, as amended (29 U.S.C. § 216(b)), and alleges that Plaintiff is

              entitled to: (i) wages from Defendants because Plaintiff was paid below

              the statutory minimum wage, as required by the Fair Labor Standards Act

              §§ 29 U.S.C. 201 et seq. (“FLSA”) and United States Department of Labor,

              Wage and Hour Division’s Regulations Relating to Labor, Title 29, Subtitle B,
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 2 of 21 PageID #: 55




          Chapter V et seq. (“Federal Wage Regulations”); (ii) overtime wages from

          Defendants for overtime work for which Plaintiff did not receive overtime

          premium pay, as required under the FLSA and Federal Wage Regulations;

          and, (iii) attorneys fees and costs, interest and liquidated damages pursuant to

          the FLSA and its Federal Wage Regulations.

       2. Plaintiff is also entitled to: (i) wages from Defendants because Plaintiff was

          paid below the statutory minimum wage as provided by New York State’s

          Minimum Wage Act, New York State Labor Law §§ 190 et seq. and §§ 650 et

          seq. (“NYLL”), and New York State Department of Labor’s Minimum Wage

          Order for Miscellaneous Industries and Occupations, Part 142 of Title 12 of

          the Official Compilation of Codes, Rules and Regulations of The State of

          New York, 12 N.Y.C.R.R. Part 142 (“Wage Order”); (ii) overtime wages from

          Defendants for overtime work for which Plaintiff did not receive overtime

          premium pay, as required by NYLL and 12 N.Y.C.R.R. § 142.2-2; (iii)

          damages associated with violations of the Wage Order’s spread of hours

          regulations, 12 N.Y.C.R.R. §§ 142-2.4 and 142-2.18, because Plaintiff did

          not receive an extra hour of pay for days on which Plaintiff worked 10 or

          more hours; (iv) damages associated with Defendants’ failure to provide

          Plaintiff with a statement when Plaintiff was paid wages that was compliant

          with N.Y. Labor Law § 195(3) and 12 N.Y.C.R.R. § 142-2.7; (v) damages

          associated with Defendants’ failure to provide Plaintiff with a statement

          pursuant to N.Y. Labor Law § 195(1)(a) at the time that Defendants’ hired




                                            2
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 3 of 21 PageID #: 56




          Plaintiff; and, (vi) attorneys fees and costs, interest and liquidated and

          punitive damages pursuant to the NYLL and the Wage Order.

                              JURISDICTION AND VENUE

       3. Jurisdiction of this action is conferred on this Court pursuant to § 16(b) of the

          FLSA (29 U.S.C. § 216(b)) and 28 U.S.C. §§ 1331 and 1337 because this

          matter involves a federal question based upon the FSLA and Plaintiff’s

          statutory right to bring an action pursuant to the FLSA was created pursuant to

          an Act of Congress under its powers to regulate commerce.

       4. This Court has supplemental jurisdiction over Plaintiff’s state claims pursuant

          to 28 U.S.C. § 1367 because the claims are so related to Plaintiff’s FLSA

          claims that they form part of the same case.

       5. This Court is empowered to issue a declaratory judgment and further

          necessary or proper relief based on a declaratory judgment pursuant to 28

          U.S.C. §§ 2201 and 2202.

       6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

          substantial part of the events or omissions giving rise to the claims occurred in

          this district.

                                        PARTIES

       7. Plaintiff is an adult male who, at all relevant times, resided in Bronx County,

          New York.

       8. Plaintiff’s consent in writing to be a party of this action, pursuant to 29 U.S.C.

          § 216(b), is attached to this Amended Complaint and incorporated by

          reference.




                                             3
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 4 of 21 PageID #: 57




       9. Plaintiff worked for Defendants from in or around February 2018 to in or

          around April 26, 2019.

       10. During the time that Plaintiff worked for Defendants, Plaintiff was supervised

          and managed by Defendant Juan Rodriguez.

       11. Upon information and belief, Defendant Juan Rodriguez serves as owner,

          manager, principal, or agent of Defendant Natures Way Foods Corp.

       12. Defendant Natures Way Foods Corp is a corporation organized and existing

          under the laws of the State of New York, having its principal office and place

          of business in Queens County, New York.

       13. Defendants produce and supply retailers and foodservice companies with

          meat, cheeses, dairy products, etc.

       14. At all relevant times herein, Plaintiff was Defendants’ “employee,” as defined

          in 29 U.S.C. § 203(e).

       15. At all relevant times herein, Plaintiff was Defendants’ “employee,” as defined

          in 12 N.Y.C.R.R. § 142-2-14.

       16. At all relevant times herein, Plaintiff was Defendants’ “employee,” as defined

          in NYLL § 2(5).

       17. At all relevant times herein, Plaintiff was Defendants’ “employee,” as defined

          in NYLL § 190(2).

       18. At all relevant times herein, Plaintiff was Defendants’ “employee,” as defined

          in NYLL § 651(5).

       19. At all relevant times herein, Defendants, individually and collectively, were

          each Plaintiff’s “employer,” as defined in 29 U.S.C. § 203(d).




                                            4
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 5 of 21 PageID #: 58




       20. At all relevant times herein, Defendants, individually and collectively, were

          Plaintiff’s “employer,” as defined by NYLL § 2(6).

       21. At all relevant times herein, Defendants, individually and collectively, were

          Plaintiff’s “employer,” as defined by NYLL § 190(3).

       22. At all relevant times herein, Defendants, individually and collectively, were

          Plaintiff’s “employer,” as defined by NYLL § 651(6).

       23. At all relevant times herein, Plaintiff was “employed” by Defendants, as

          defined by NYLL § 2(7).

       24. At all times relevant herein, Defendant Natures Way Foods Corp was an

          “enterprise” within the meaning of 29 U.S.C. § 203(r).

       25. At all relevant times herein, Defendant Natures Way Foods Corp was an

          “enterprise engaged in commerce or in the production of goods for

          commerce” within the meaning of 29 U.S.C. § 203(s)(1).

       26. At all relevant times herein, Defendants were, and are, each individually, a

          “person” within the meaning of 29 U.S.C. § 203(a).

       27. During the time that Plaintiff was employed by Defendants, Plaintiff was an

          employee engaged or in the production of goods for commerce within the

          meaning of 29 U.S.C. §§ 206 – 207.

       28. Defendants, at all relevant times herein, has been, and continues to be, an

          employer engaged in interstate commerce and/or the production of goods for

          commerce within the meaning of the FLSA, 29 U.S.C. §§ 203, 206(a) and

          207(a).




                                            5
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 6 of 21 PageID #: 59




       29. Upon information and belief, at all relevant times herein, Defendants had

          gross annual revenues in excess of $500,000.00.

       30. Defendants are each individually and collectively a covered employer within

          the meaning of the FLSA and NYLL, and at all relevant times employed the

          Plaintiff.

                           COLLECTIVE ACTION CLAIMS

       31. Plaintiff brings the First and Second Causes of Action, FLSA claims, on

          behalf of himself and all similarly situated persons who have worked as

          Helpers or Drivers or have performed the duties of Helper or Driver as

          described herein who elect to opt-in to this action (the “FLSA Collective”).

       32. Consistent with Defendant’s policy and pattern or practice, Plaintiff and the

          FLSA Collective were not paid the statutory minimum wage, nor were they

          paid premium overtime compensation for all hours worked beyond 40 per

          workweek.

       33. All of the work that Plaintiff and the FLSA Collective have performed have

          been assigned by Defendants, and/or Defendants have been aware of all of the

          work that Plaintiff and the FLSA Collective have performed.

       34. As part of its regular business practice, Defendants have intentionally,

          willfully, and repeatedly engaged in a pattern, practice, and/or policy of

          violating the FLSA with respect to Plaintiff and the FLSA Collective. This

          policy or practice includes:

          a. willfully failing to pay its employees, including Plaintiff and the FLSA

              Collective, less than the statutory minimum wage;




                                            6
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 7 of 21 PageID #: 60




          b. willfully failing to pay its employees, including Plaintiff and the FLSA

              Collective, premium overtime wages for hours that they worked in excess

              of 40 hours per workweek; and,

          c. willfully failing to record all of the hours that its employees, including

              Plaintiff and the FLSA Collective, have worked for the benefit of

              Defendant.

       35. Defendants’ unlawful conduct, as described in this Amended Collective

          Action Complaint, is pursuant to a corporate policy or practice of minimizing

          labor costs by failing to accurately record all of the hours its employees work.

       36. Defendants were aware or should have been aware that federal law required

          them to pay employees performing non-exempt duties the statutory minimum

          wage and overtime premium for hours worked in excess of 40 per workweek.

       37. Plaintiff and the FLSA Collective perform or performed the same primary

          duties.

       38. Defendants’ unlawful conduct has been widespread, repeated, and consistent.



                              FACTUAL ALLEGATIONS

       39. At all relevant times, the Defendants operated its business, in part, in the

          Hunts Point section of Bronx County, which is where Plaintiff reported for

          work during the time that Defendants employed Plaintiff.

       40. At all relevant times, Defendants had the power to hire and fire Plaintiff.

       41. At all relevant times, Defendants controlled Plaintiff’s terms and conditions of

          employment, and determined Plaintiff’s rate and method of compensation.




                                             7
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 8 of 21 PageID #: 61




       42. At all relevant times, Defendants maintained control, oversight, and direction

          over Plaintiff and similarly situated employees, including directives they

          received concerning Defendants employment and timekeeping, payroll, and

          compensation practices.

       43. Upon information and belief, Defendants applied the same employment

          policies, practices, and procedures to all employees who performed the duties

          of a Driver or Helper, including Defendants’ policy and practice of

          compensating its Drivers and Helpers at a rate of pay that is less than the

          statutory minimum wage and refusing to pay premium overtime wages, at a

          rate not less than one and one-half times the regular rate of pay, for all hours

          worked in excess of 40 in a calendar week.

       44. During the Plaintiff’s employment with the Defendant, was assigned the

          duties of both a Driver and Helper.

       45. As a Driver, Plaintiff’s primary duties were to load Defendants’ food products

          and related supplies into Defendants’ cargo vehicle, transport Defendants’ the

          vehicle to Defendants’ customers and clients, unload the contents of

          Defendants’ cargo vehicle, and deliver Defendants’ goods to Defendants’

          customers and clients, who are primarily in the foodservice industry and sell

          prepared food and meals directly to the public.

       46. As a result of Plaintiff’s work related Driver/Helper duties, he would routinely

          deliver goods to Defendants’ clients in locations in or around Queens County,

          Bronx County, New York County, Kings County.




                                            8
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 9 of 21 PageID #: 62




       47. As a Helper, Plaintiff performed the same duties as a Driver except driving

          Defendants’ vehicle.

       48. At all relevant times during Plaintiff’s employment with Defendant, Plaintiff

          had no managerial duties or decision-making authority, and was not

          authorized to spend money on the company’s behalf.

       49. Beginning in or around March 2018, Plaintiff was assigned to work from 7:00

          a.m. to anywhere between 6:00 p.m. 8:00 p.m. on Mondays to Fridays in

          exchange for $450 per week.

       50. In or around May 30, 2018, after Plaintiff had a vehicular accident in one of

          Defendant’s vehicles while performing his duties.

       51. As a result of the accident, Plaintiff was unable to report for duty for

          approximately two weeks.

       52. After Plaintiff reported for duty when he was well enough to work,

          Defendants assigned Plaintiff to perform the duties of a Helper and reduced

          Plaintiff’s rate of pay to $300 without changing Plaintiff’s work schedule.

       53. In or around November 2018, Defendants raised Plaintiff’s wages to $420 per

          week and Plaintiff continued working the same hours and days, e.g., Monday

          to Friday, from 7:00 a.m. to anywhere between 6:00 p.m. and 8:00 p.m.

       54. In or around January 2019, Plaintiff’s work schedule was changed from

          Monday to Friday, 7:00 a.m. to anywhere between 6:00 p.m. and 8:00 p.m. to

          Monday to Friday 7:00 a.m. to 4:00 p.m.

       55. Although Plaintiff’s work hours were reduced, his weekly rate of pay of $420

          remained the same for the duration of his employment.




                                             9
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 10 of 21 PageID #: 63




       56. Defendants failed to pay Plaintiff overtime premium wages in compliance

          with federal and New York State law when Plaintiff worked in excess of forty

          (40) hours in one workweek.

       57. During Plaintiff’s employment, Defendants caused Plaintiff to suffer and/or

          permitted Plaintiff to work over forty (40) hours per week without

          compensating Plaintiff at a rate not less than one and one-half the regular rate

          at which Plaintiff was employed for all hours worked in excess of forty (40)

          hours.

       58. During the time that Plaintiff worked for Defendants, Plaintiff did not receive

          uninterrupted meal or rest periods, of at least twenty (20) minutes.

       59. Defendants willfully elected not to pay Plaintiff for working through

          Plaintiff’s meal or rest periods.

       60. Defendants did not pay Plaintiff spread of hours pay when Plaintiff worked

          more than 10 hours in one day.

       61. Defendants were aware or should have been aware that it was not fully

          compensating Plaintiff for Plaintiff’s labor.

       62. Throughout the duration of Plaintiff’s employment with Defendants, Plaintiff

          was issued paystubs that did not conform to NYLL § 195(3), including, the

          number of hours that Plaintiff worked in the pay period.

       63. Defendants did not keep accurate records of wages earned or hours worked by

          Plaintiff.

       64. As a result of Defendants’ failure to record, report, credit, and/or

          compensate its employees, including Plaintiff, Defendants have failed to




                                              10
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 11 of 21 PageID #: 64




          make, keep and preserve records with respect to each of its employees

          sufficient to determine the wages, hours, and other conditions and

          practices of employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

       65. Defendants did not have a procedure to monitor the hours worked by Plaintiff

          when Plaintiff worked without a meal or rest period.

                     FIRST CLAIM OF RELIEF
       MINIMUM WAGE CLAIMS UNDER FAIR LABOR STANDARDS ACT

       66. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       67. At all relevant times, Defendants had a policy and practice of refusing to pay

          Plaintiff, and other similarly situated current and former employees of

          Defendants, the statutory hourly minimum wage when they worked for

          Defendants.

       68. As a result of the Defendants’ willful failure to compensate Plaintiff, and

          other similarly situated current and former employees of Defendants, at or

          above the statutory minimum hourly rate, Defendants violated the FLSA, 29

          U.S.C. §§ 201 et seq.

       69. Defendants’ unlawful conduct, as described in the instant Amended Collective

          Action Complaint, has been willful and intentional.

       70. Defendants were aware or should have been aware that the practices described

          in the instant Amended Complaint were unlawful.

       71. Defendants have not made a good faith effort to comply with the FLSA with

          respect to the compensation of Plaintiff and the FLSA Collective.


                                            11
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 12 of 21 PageID #: 65




       72. The foregoing conduct, as alleged, constitutes willful violations of the FLSA

          within the meaning of 29 U.S.C. § 255(a).

       73. Due to Defendants’ FLSA violations, Plaintiff and other similarly situated

          current and former employees of Defendants are entitled to recover from

          Defendants unpaid minimum wage compensation, and an additional amount

          equal as liquidated damages, additional liquidated damages for unreasonably

          delayed payment of wages, reasonable attorneys’ fees and costs and

          disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                      SECOND CLAIM OF RELIEF
          OVERTIME CLAIMS UNDER FAIR LABOR STANDARDS ACT

       74. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       75. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

          and the supporting federal regulations, apply to Defendants and protect

          Plaintiff and other similarly situated current and former employees of

          Defendants.

       76. At all relevant times, Defendants failed to pay overtime compensation, equal

          to one and one-half times the regular rate of pay for all hours worked in

          excess of 40 hours in a workweek, to the individuals Defendants employed as

          Drivers and Helpers, including Plaintiff and other similarly situated current

          and former employees of Defendants.

       77. As a result of the Defendants’ willful failure to compensate its employees,

          including Plaintiff and other similarly situated current and former employees



                                           12
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 13 of 21 PageID #: 66




          of Defendants, at a rate not less than one-and-one-half times the regular rate of

          pay for work performed in excess of forty hours in a workweek, Defendants

          violated the FLSA, 29 U.S.C. §§ 201 et seq.

       78. Defendant’s unlawful conduct, as described in the instant Amended

          Complaint, has been willful and intentional. Defendants were aware or should

          have been aware that the practices described in the instant Amended

          Complaint were unlawful. Defendants have not made a good faith effort to

          comply with the FLSA with respect to the compensation of Plaintiff and the

          FLSA Collective.

       79. Because of Defendant’s violations of the FLSA have been willful, a three-year

          statute of limitations applies, pursuant to 29 U.S.C. § 255.

       80. As a result of Defendant’s unlawful acts, Plaintiff and other similarly situated

          current and former employees of Defendants have been deprived of overtime

          compensation and other wages in amounts to be determined at trial and are

          entitled to recover of such amounts, liquidated damages, prejudgment interest,

          attorney’s fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                           THIRD CLAIM FOR RELIEF
                     NEW YORK STATE MINIMUM WAGE ACT

       81. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       82. Defendants willfully violated Plaintiff’s rights by paying Plaintiff at rates that

          were less than the statutory minimum wage for each hour worked, in violation

          of NYLL and the Wage Order.



                                             13
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 14 of 21 PageID #: 67




       83. Defendants’ NYLL and Wage Order violations have caused Plaintiff

          irreparable harm for which there is no adequate remedy at law.

       84. Due to Defendants’ NYLL and Wage Order violations, Plaintiff is entitled to

          recover from Defendants unpaid minimum wages, liquidated damages,

          prejudgment interest, reasonable attorneys’ fees, and costs and disbursements

          in connection with this action, pursuant to New York State Labor Law §§ 190

          et seq. and 650 et seq.

                           FOURTH CLAIM FOR RELIEF
                         WAGE ORDER OVERTIME CLAIMS

       85. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       86. The overtime wage provisions of Article 19 of the NYLL and its Wage Order

          apply to Defendants, and protect Plaintiff.

       87. Defendants failed to pay Plaintiff overtime wages to which Plaintiff was

          entitled to pursuant to NYLL and the Wage Order, 12 N.Y.C.R.R. § 142-2.2.

       88. Through their knowledge or intentional failure to pay Plaintiff overtime wages

          for hours worked in excess of 40 hours per week, Defendants have willfully

          violated the NYLL Article 19 §§ 650 et seq., and the supporting Wage Order.

       89. Due to Defendant’s violations of the NYLL, Plaintiff is entitled to recover

          from Defendants unpaid overtime wages, liquidated damages as provided for

          by NYLL Article 6, § 198, reasonable attorneys’ fees, costs, and prejudgment

          interest.




                                           14
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 15 of 21 PageID #: 68




       90. Due to Defendant’s violations of the NYLL, Plaintiff is entitled to recover

          from Defendants unpaid overtime wages, liquidated damages as provided for

          by NYLL Article 19, § 663, reasonable attorneys’ fees, costs, and

          prejudgment interest.

                            FIFTH CLAIM FOR RELIEF
                       WAGE ORDER SPREAD OF HOUR CLAIMS

       91. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       92. Defendants’ willfully violated Plaintiffs’ rights by failing to pay Plaintiff

          spread of hours compensation equal to one additional hour of pay at the basic

          minimum hourly rate of pay when Plaintiff’s workday lasted longer than ten

          hours, in accordance with the NYLL and the Wage Order.

       93. Defendants’ NYLL violations have caused Plaintiff irreparable harm for

          which there is no adequate remedy at law.

       94. Through their knowledge or intentional failure to pay Plaintiff spread of hour

          wages when Plaintiff’s workday lasted more than ten (10) hours, Defendants

          have willfully violated the NYLL Article 19 §§ 650 et seq., and the supporting

          Wage Order.

       95. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover

          from Defendants unpaid spread of hour wages, liquidated damages as

          provided for by NYLL §§ 198 et seq. and 663 et seq., reasonable attorneys’

          fees, costs, and prejudgment interest.

                                   SIXTH CLAIM FOR RELIEF



                                             15
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 16 of 21 PageID #: 69




               NEW YORK LABOR LAW NOTICE AND RECORDKEEPING
                                 CLAIMS

       96. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.

       97. Defendants violated NYLL § 195(1)(a) by failing to provide Plaintiff with a

          written notice at the time of hiring containing the following information: the

          rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

          week, salary, piece, commission, or other; allowances, if any, claimed as part

          of the minimum wage, including tip, meal, or lodging allowances; the regular

          pay day designated by the employer in accordance with section one hundred

          ninety-one of this article; the name of the employer; any “doing business as”

          names used by the employer; the physical address of the employer's main

          office or principal place of business, and a mailing address if different; the

          telephone number of the employer.

       98. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover $5,000,

          together with costs and attorneys fees, pursuant to NYLL § 198.

                         SEVENTH CLAIM FOR RELIEF
                 NEW YORK LABOR LAW WAGE STATEMENT CLAIMS

       99. Plaintiff repeats and re-alleges each and every allegation of the preceding

          paragraphs herein with the same force and effect as though fully set forth

          herein.




                                           16
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 17 of 21 PageID #: 70




       100.   Defendants willfully violated Plaintiff’s rights by failing to provide

          Plaintiff with a weekly wage statement compliant with NYLL § 195(3) and 12

          N.Y.C.R.R. § 142-2.7.

       101.   Defendant’s NYLL violations have caused the Plaintiff irreparable harm

          for which there is no adequate remedy at law.

       102.   Due to Defendant’s NYLL violations, Plaintiff is entitled to recover

          $5,000, together with costs and attorneys fees, pursuant to NYLL § 198.



                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all other similarly

          situated persons, respectfully requests that this Court grant the following

          relief:

       a) Designation of this action as a collective action on behalf of the Collective

          Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

          216(b) to all similarly situated members of an FLSA Opt-In Collective,

          apprising them of the pendency of this action, permitting them to assert timely

          FLSA claims in this action by filing individual Consents to Sue pursuant to 29

          U.S.C. § 216(b), and appointing Plaintiff and Plaintiff’s counsel to represent

          the Collective Action members;

       b) Declaring that Defendants violated the minimum wage provisions of, and

          supporting rules and regulations, of the FLSA with respect to Plaintiff and the

          FLSA Class members;




                                           17
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 18 of 21 PageID #: 71




       c) Declaring that Defendants violated the overtime provisions, and supporting

          rules and regulations, of the FLSA as to Plaintiff and the FLSA Class

          members;

       d) Declaring that the Defendants’ violations of the FLSA were willful as to

          Plaintiff and the FLSA Class members;

       e) Awarding Plaintiff and the FLSA Class members damages in an amount equal

          to any unpaid minimum and overtime wages;

       f) Awarding Plaintiff and the FLSA Class members liquidated damages in an

          amount equal to 100% of any damages for unpaid minimum and overtime

          wages;

       g) Declaring that Defendants violated the minimum wage provisions under the

          NYLL Article 6, §§ 198 et seq., NYLL Article 19, §§ 650 et seq., and the

          supporting Wage Order, 12 N.Y.C.R.R. § 142.2.1(a)(1);

       h) Declaring that Defendants violated the overtime wage provisions under the

          NYLL Article 6, §§ 198 et seq., NYLL Article 19, §§ 650 et seq., and the

          supporting Wage Order, 12 N.Y.C.R.R. § 142-2.2;

       i) Declaring that Defendants violated the spread of hour provisions under the

          Wage Order, 12 N.Y.C.R.R. §§ 142-2.4 and 142-2.18;

       j) Declaring that Defendants violated notice and recordkeeping requirements

          under NYLL § 195(1);

       k) Declaring that Defendants violated the wage statement requirements under

          NYLL § 195(3)




                                          18
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 19 of 21 PageID #: 72




       l) Declaring that Defendants violated the wage statement requirements under 12

          N.Y.C.R.R. § 142-2.7;

       m) Awarding Plaintiff damages in an amount equal to any unpaid minimum and

          overtime wages under NYLL Article 6, §§ 198 et seq., NYLL Article 19, §§

          650 et seq., and the supporting Wage Order;

       n) Awarding Plaintiff damages for unpaid spread of hour wages and liquidated

          damages equal to the amount of unpaid spread of hour;

       o) Awarding Plaintiff damages for Defendants violations of the notice and

          recordkeeping requirements under NYLL § 195(1), pursuant to NYLL

          §§ 198(1-b);

       p) Awarding Plaintiff damages for Defendants violations of the notice and

          recordkeeping requirements under NYLL § 195(3), pursuant to NYLL

          §§ 198(1-d);

       q) Awarding Plaintiff and the FLSA Class members pre-judgment and post-

          judgment interest, at 9% per centum per annum, pursuant to N.Y. C.P.L.R.

          §§ 5001(a), 5002, and 5004;

       r) Awarding Plaintiff and the FLSA Class members statutory attorneys fees and

          costs associated with this action pursuant to the FLSA and NYLL;

       s) Declaring and providing that if any amounts remain unpaid at the expiration

          of ninety days following issuance of judgment, or ninety days after expiration

          of the time to appeal and no appeal is then pending, whichever is later, the

          total amount of judgment shall automatically increase by fifteen percent,

          pursuant to NYLL § 198(4); and,




                                           19
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 20 of 21 PageID #: 73
Case 1:19-cv-01440-ST Document 17 Filed 06/02/19 Page 21 of 21 PageID #: 74
